mt.                                     06/01/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0611


                                         DA 20-0611


 TERRY WALLACE,
                                                                       FILED
                                                                         JUN 0 1 2021
              Plaintiff and Appellant,                                 Bowen Greenwood
                                                                                      Court
                                                                     Clerk of Suprema
                                                                        State of Montana
       V.
                                                                    ORDER
 LAW OFFICE OF BRUCE SPENCER,PLLC,
 LPH, WC, a Montana Corporation, GEISZLER
 STEELE,PC, and John Does 1-5,

              Defendants and Appellees.


       Upon consideration of Appellant's motion for an extension of time to file the reply
brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including July 8, 2021, within which to file the reply brief.
       No further extensions will be granted.
       DATED this         day of June, 2021.
                                                  For the Court,




                                                                Chief Justice